Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

2.    Applicant claimed priority to a 371 PCT/EP2017/079039 application filed on 11/13/2017. It is noted that no copy of published International Application ( WO2019/091580A1) has been received by the Office.

Claim Objections
3. Claims 2, 3, 7-9, 12-13 are objected to because of the following informalities: 
Claim 2, line 2, “ the drive unit can perform” should be – the drive unit configured to perform—
Claim 3, line 2, “ the magnetic coupling factor” should be – a magnetic coupling factor--
Claim 7, line 3, “ the current operating frequency” should be – an operating frequency—
Claim 8, line 5, “ a dielectric layer between the ferromagnetic base plate” should be –  and a dielectric layer between the ferromagnetic plate—
Claim 9, line 3, “ a non-polarized coil” should be – and a non-polarized coil—
Claim 12, line 3, “ comprising the steps of” should be – comprising steps of—
Claim 12, line 5, “ the parameter” should be – the operation parameter.—
Claim 13, line 4, “ the centers” should be – centers--
Claim 13, line 5, “ and receive” should be --receive coil—
Claim 13, line 6 “ transmitting power at low power starting at maximum frequency” should be—start transmitting power at low power and at a maximum frequency—
Claim 13, line 8 “ the coil voltages and currents” should be – coil voltages and currents—

Claim 13, line 10, “ the efficiency “ should be –an efficiency—
Claim 13, line 11, “ the minimum frequency” should be – a minimum frequency—
Claim 13, line 12, “ until efficiency” should be -- until the efficiency
Claim 13, line 14, “ maximum efficiency” should be – “ the maximum efficiency—
Claim 13, line 17 , “ in the X direction” should be – in X direction—
Claim 13 , line 17, “ the sequence” should be – steps—
Claim 13, line 19-20, “ repeating step vii) while displacing the transmit coil −8 mm in the X direction, +8 mm in Y direction and −8 mm in the Y direction” should be—
-displacing the transmit coil -8mm  in the X direction and repeating steps from  i) to v)
--displacing the transmit coil 8mm  in Y direction and repeating steps from  i) to v)
-and displacing the transmit coil -8mm in the Y direction and repeating steps from  i) to v)—
Claim 13, line 22, “ the X and Y offsets” should be – X and Y offsets--
Appropriate correction is required.


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "low power" in claim 13, line 6, line 15 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the  limitation “ low power” has been interpreted as any power.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ drive unit in claim 1, 2, 3,5-6. This element is interpreted under 35 U.S.C. 112(f) as the an electrical, pneumatic or hydraulic driving system as defined in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claim(s) 1-2, 4-7, 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin (EP 2043226A2).
With regard to claim 1, Jin teaches a dynamic transmit coil positioning system, comprising - a drive unit ( e.g., 710 as an electrical driver system to drive motor [0134], Fig. 2),
- a movable platform  ( 702, Fig. 2) connected to the drive unit ( e.g., 710, Fig. 2),
- a transmit coil  ( L1 ( inside the 10), Fig. 2, Fig. 1B) mounted to the movable platform (702, Fig. 2, Fig.1 B) and provided for transferring electromagnetic power( see [0011] a non-contact power transmission through a primary coil and a secondary coil that are electromagnetically coupled,)  to a receive coil ( e.g., L2, Fig. 2) , - an inverter ( e.g., 12, Fig. 2[0037]) electrically connected to the transmit coil( e.g., L1, Fig. 2), - a controller ( e.g., 20, Fig. 2) electrically connected to the inverter ( e.g., 12, Fig. 2)  and to the drive unit ( e.g., 710, Fig. 2), Where  the controller  ( e.g., 20, Fig. 2) is provided for positioning the movable platform ( e.g., 702, Fig. 2) via the drive unit ( 710, Fig. 2)to adjust an operating parameter of the transmit coil (see Fig. 7, when the position of transmit coil changes, the inductance of L1 changes [0095], also the coil current voltage changes[0097]).
With regard to claim 2, Jin teaches all the limitations of claim 1, and further teaches the drive unit can perform a displacement of the movable platform in one or more directions selected from a lateral direction and a horizontal direction ( see XY direction, Fig. 2, Fig. 14 and abstract) .
With regard to claim 4, Jin teaches all the limitations of claim 1, and further teaches the drive unit comprises an Electrical ( see Fig. 2, 710 is electrical system), pneumatic or hydraulic drive system.
With regard to claim 5, Jin teaches all the limitations of claim 1, and further teaches where the drive unit is provided for obtaining positioning instructions from the controller ( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 6, Jin teaches all the limitations of claim 1, and further teaches  the drive unit is provided for acting upon positioning instructions from the controller( a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, [0011]).
With regard to claim 7, Jin teaches all the limitations of claim 1, and further teaches the controller is provided for determining a position based on one or more parameters selected from the current operating frequency, a current- voltage relationship, a current value, a voltage value( see abstract, relative position related to primary coil.. based on coil end voltage or coil current).
With regard to claim 9, Jin teaches all the limitations of claim 1, and Jin further teaches the transmit coil is selected from a circular coil ( see Fig. 6A L1 is circular coil), a spiral coil, a multi-coil connection, a polarized coil, a non-polarized coil.
With regard to claim 10, Jin teaches all the limitations of claim 1, and further teaches a wireless power transfer system, - a transmit system ( e.g., 702, Fig. 2) having a dynamic transmit coil positioning system ( e.g., 704, Fig. 2),  and - a receive system having a receive coil ( L2, Fig. 2) provided for receiving power from the transmit coil ( L1, Fig. 2).
With regard to claim 11, Jin teaches all the limitations of claim 10, and further teaches  where the transmit coil and the receive coil have the same size (see Fig. 6D, L1 and L2 has the same size).

7. Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell (US20160347193).
With regard to claim 12, Caldwell teaches  a method of positioning a transmit coil ( coil in 104, Fig. 1) of a wireless power transfer system, the system comprising the transmit coil  ( e.g., coil in 104, Fig. 1) and a receive coil ( e.g., coil in 122, Fig. 1),
comprising the steps of - determining an operation parameter ([0038]wireless power characteristics as highest power transfer efficiency, highest energy transfer rate, lowest energy loss rate) , - positioning the transmit coil relative to the receive coil ( see [0034] move the charger 102 laterally, longitudinally relative to receiver 120) according to the parameter ( moving mechanism 204 may move charger, and stop the movement once a wireless power characteristic meets or exceeds a threshold [0038]).

8. Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno (US20140125142).
With regard to claim 13, Kanno( Note Fig. 1 , Fig. 5 describes the structure of the system, and Fig. 6 is a method of setting frequency in the system of Fig. 1 and Fig. 5, they belong to one embodiment)  teaches a method of positioning a transmit coil of a wireless power transfer system, the system comprising the transmit coil( 3, Fig. 1) and a receive coil( 4, Fig. 1),
comprising one or more or all steps selected from
i) Moving the transmit coil to a position in which the centers of the transmit coil and receive are vertically aligned ( see Fig. 5, the center of  transmitter coil and receiver coil are vertically aligned)
ii) in a variable frequency system, transmitting power at low power starting at maximum frequency Maximum frequency fh.[0043] of and reducing frequency in a controlled manner ( Fig. 6, reduce the frequency from fH to FL),

iv) decreasing the frequency until either the lowest permissible frequency is reached or the efficiency starts to decrease( Fig. 6, reduce the frequency from fH to fL),
v) if the efficiency has decreased before the minimum frequency is reached, increasing the frequency until efficiency has reached a maximum; if all parameters are acceptable then transferring power at a maximum level([0044] fopt that is the transmission frequency ftr when the maximum power of the voltages and the currents),
vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached, staying at low power the frequency is changed to the maximum frequency,
vii) displacing the transmit coil by +8 mm in the X direction and repeating the sequence from i) to v),
viii) repeating step vii) while displacing the transmit coil −8 mm in the X direction, +8 mm in Y direction and −8 mm in the Y direction,
ix) repeating steps iv) to viii) until acceptable operating conditions are fulfilled or until the X and Y offsets have reached 32 mm.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3 is  rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) in view of Caldwell (US20160347193).
 With regard to claim 3, Jin teaches all the limitations of claim 1, but not the operating parameter of the transmit coil is the magnetic coupling factor between the transmit coil and the receive coil.
However, Caldwell teaches the operating parameter of the transmit coil is the magnetic coupling factor between the transmit coil and the receive coil ( [0036] charger 102 may be physically moved via moving mechanism 204 along a z-axis towards device 120 until an over-coupling condition is detected) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin, to configure the operating parameter of the transmit coil to be the magnetic coupling factor between the transmit coil and the receive coil, as taught by Caldwell, because the magnetic coupling factor between the two coils is an established standard and well-known parameter, easy to calculate and use, which can simplify the design and reduce the cost. Further by using an parameter selected by the user can enhance the user experience and satisfy the user’s requirement.

10. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (EP 2043226A2) in view of  Werner (US20160241061A1) and Brennan( US 20060022787) 
With regard to claim 8, Jin teaches all the limitations of claim 1, but not 
- a metal base below the transmit coil, - a ferromagnetic plate between the transmit coil and the metal base, - a dielectric layer between the ferromagnetic base plate and the transmit coil.
However, Werner teaches - a metal base( e.g., 402, Fig. 4)  below the transmit coil ( e.g., 406, Fig. 4), - a ferromagnetic plate ( e.g., 404, Fig. 4) between the transmit coil ( e.g., 406, Fig. 4) and the metal base ( 402, Fig. 4).

as taught by Werner, to improve inductance by using one or more high-permeability ferromagnetic material core plates in close proximity to the inductor coil. Further , the metal plate shields the signals from outside the system, avoids the interference and reduces the noise in the system. 
Futher, Brennan teaches a dielectric layer ( e.g., 206, Fig. 2B) between the ferromagnetic base plate( e.g., 204, Fig. 2B) and the transmit coil ( e.g., 218, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin and Werner, to configure a dielectric layer  to be between the ferromagnetic base plate and the transmit coil, as taught by Brennan, to maximize mutual coupling between ferromagnetic base plate and coil and improve the inductance permeability .

11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US20140125142 ) in view of  Jin (EP 2043226). ( Note: This rejection is used to  show that the prior arts teach all steps listed in claim 13 for compact prosecution purpose). 
With regard to claim 13, The embodiment of  Kanno in Fig. 6 (Note Fig. 1 , Fig. 5 are description of the system, and Fig. 6 is a method of setting frequency of the system in Fig. 1 and 5, they belong to one embodiment) teaches a method of positioning a transmit coil of a wireless power transfer system, the system comprising the transmit coil ( 3, Fig. 1) and a receive coil 4, Fig. 1) , comprising one or more or all steps selected from
i) Moving the transmit coil to a position in which the centers of the transmit coil and receive are vertically aligned ( see Fig. 5, the center of  transmitter coil and receiver coil are vertically 
	The embodiment of Kanno in Fig. 6 does not teach v) if the efficiency has decreased before the minimum frequency is reached, increasing the frequency until efficiency has reached a maximum, vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached, staying at low power the frequency is changed to the maximum frequency , measure at each frequency coil voltage and currents, vii) displacing the transmit coil by +8 mm in the X direction  and repeating the sequence from i) to v)  , viii) repeating step vii) while displacing the transmit coil -8 mm in the X direction, +8 mm in Y direction and -8 mm in the Y direction, ix) repeating steps iv) to viii) until acceptable operating conditions are fulfilled or until the X and Y offsets have reached 32mm.
	However, the embodiment of Kanno in Fig. 12 teaches ) if the efficiency has decreased before the minimum frequency is reached,( fL[0060] note that [0060] describes Fig. 9 and all the following embodiment, which includes Fig. 12 ) increasing the frequency until efficiency has reached a maximum (the optimum transmission frequency fopt when the transmission efficiency becomes maximized within the frequency range of the minimum frequency fL to the maximum frequency fH [0060], ) vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached ( fL, Fig. 12), staying at low power the frequency is changed to the maximum frequency ( see Fig. 12, the frequency can increase from fL to fH). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanno in Fig. 6, to increasing the frequency until efficiency has reached a maximum and staying at low power the frequency is changed to the maximum frequency if the minimum frequency was reached, as taught by the embodiment in Fig.12, in order to transfer the power at maximum efficiency, improve the 
Further, Jin teaches measure at each frequency coil voltage and currents ( see[0097] detect coil end voltage/current when resonant peak changes) vii) displacing the transmit coil by mm in the X direction([0233] a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, also see [0086] position signal can be an actual distance ( mm) indicate distance can be used) and repeating the sequence from i) to v) (Jin teaches about move the coil and measure the power characteristics, while Kanno teaches about the detailed procedure of measurement, the combination of Kanno and Jin teaches the repeat the measurement), viii) repeating step vii) while displacing the transmit coil mm in the X direction, mm in Y direction and mm in the Y direction, ([0233] a primary coil position control circuit that causes the actuator control circuit to move the position of the primary coil in the XY plane, also see [0086] position signal can be an actual distance ( mm) indicate distance can be used )120)  ix) repeating steps iv) to viii) (Jin teaches about move the coil and measure the power characteristics, while Kanno teaches about the detailed procedure of measurement, the combination of Kanno and Jin teaches the repeat the measurement),  until ) or until the X and Y offsets have reached 32mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanno, to measure at each frequency coil voltage and currents, vii) displace the transmit coil by  mm in the X direction and repeating the sequence from i) to v)  , viii) repeat step vii) while displacing the transmit coil  mm in the X direction, mm in Y direction and mm in the Y direction, ix) repeat steps iv) to viii) until acceptable operating conditions are fulfilled, as taught by Jin, in order to use the user specific parameter such as coil and current to evaluate the performance of the system, satisfy the user requirement and enhance user experience. Further, it would be obvious to a person having ordinary skill  of art before the effective filing date of the claimed invention to modify the displace distance to be 8mm in order to use a distance matching with the size of the system, move in a reasonable range and satisfy the user’s requirement. 
Additionally , absent of any criticality, the modification of the displace value is consideration to be obvious modification from Jin’s mm value as the court has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, select an optimum displace value  involves only routine skill in the art.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim (US 20120161542) teaches about method the control unit  110 performs an operating logic for selecting a frequency having maximum transmission efficiency,

 Kim (US 20180159371 A1) teaches  The control circuit is configured to change power radiated through the conductive coil, monitor a frequency of a signal and/or electromagnetic waves radiated through the conductive coil, and adjust a level of a voltage from the voltage source based on at least a part of a monitored result of the frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.